USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:_
ALAN L, FRANK #*+2
KYLE M, KULZER* . - 1/27/2020
SAMANTHA A, JOLOm+ ALAN L FRANK DATE FILED:__1)< << |
EVAN L, FRANK *+44
SUSAN B, PLINER*+ . LAW ASS O CIATE S, P. C . YUUKMELD, IN) UoUds
ORDAN E, FRANK *+
JACLYN H. FRANK *#4 Attorneys at Law
JEFFREY J. GOLDIN *+ CENTER CITY PHILADELPHIA OFFICE
DANIEL A, ROSS *+ —e er
PARALEGALS 135 OLD YORK ROAD ee SUITE 1200
DEERA -E MCGUCKIN JENKINTOWN, PA 19046 PHILADELPHIA, PA 19102
DAWN M, WELSH (215) 935-1000
LISBETH LOZADA FAX NO, (215) 935-1110 OF COUNSEL

DAYID M, D’ORLANDO *+

© Certified by the NJ Supreme Com ROBERT E. BROOKMAN *+5

as a Civil Trial Altorney

* MEMBER PA BAR
+ MEMBER Ny BAR
2 MEMBER NY BAR B-MAIL ADDRESS;
4 MEMBER FL BAR afrank@alflaw.net

4 REGISTERED PATENT ATTORNEY

January 27, 2020
VIA ECF

The Honorable Analisa Torres, District Judge
United States District Court

Southern District of New York

United States Courthouse

500 Peart Street

New York, NY 10007

RE: Rackwise, Inc. v. Foley Shechter Ablovatskiy, LLP, Jonathan R, Shechter,
Esquire and Alexander Ablovatshiy, Esquire
U.S.D.C., Southern District of NY, No. 19-civ-11094 (AT)

Initial Pretrial Conference - February 13, 2020 at 10:40 a.m.
Third adjournment request

Dear Judge Torres:

The undersigned and this firm represent Plaintiff, Rackwise, Inc. with respect to the
above captioned matter. Iam writing to inform Your Honor of our attempts to serve the
Defendants the Complaint and other initial documents filed with the Court. [am also writing to
request an adjournment of the upcoming conference before your Honor now scheduled for
February 13, 2020,

The Complaint was filed with the Court on December 4, 2019, and an Initial Pretrial
Conference Order was entered on December 4, 2019, scheduling an initial pretrial conference on
February 3, 2020, Plaintiff requested an adjournment of the initial pretrial conference and your
Honor rescheduled same for February 13, 2020,

Please visit us at www.alflaw.net
The Honorable Analisa Torres, District Judge
January 27, 2020

Page 2

 

Since the case was docketed, our Process server has made several attempts - - but has thus
far been unsuccessful - - in serving the three (3) Defendants the Complaint, I am enclosing
Proofs of Service from the Process Server regarding multiple attempted service on the three (3)
Defendants, as listed below:

1,

Attempted service on December 19, 2019 at 10:09 a.m.:
211 E. 43" Street, 7 Floor
New York, NY

Attempted service on December 26, 2019 at 1:23 p.m:
1359 Broadway, Suite 2001
New York, NY 10018

Attempted service on January 16, 2020 at 4:41 p.m:
151 W, 31" Street
New York, NY 10001

Also, the process server “also called phone number found for defendant and
spoke with Alexander Ablovaskiy, Esquire who refused to arrange to meet,
refused to provide good address and said he has nothing to do with case.”

Our office also sent a copy of the January 6, 2020 letter Plaintiff filed with the
Court requesting a second adjournment of the Initial Pretrial Conference,
scheduled for February 13, 2020, to the Defendants via first class mail, which
were returned to our offices on January 23, 2020 marked “RETURN TO
SENDER, UNDELIVERABLE AS ADDRESSED, UNABLE TO
FORWARD” Copies of the two envelopes are also attached.

We just recently forwarded letters to the respective post offices requesting address
forwarding information for the three Defendants, so that Plaintiff may attempt to
locate the Defendants at their new address. However, it is also possible that in
short order Plaintiff will file a Motion for Alternative Service.

Since the Defendants have not yet been served, Plaintiff is respectfully requesting that the
Pretrial Conference, presently scheduled for February 13, 2020, be adjourned until a date
scheduled in the latter part of March, 2020.

Please visit us at www.alflaw.net
The Honorable Analisa Torres, District Judge
January 27, 2020

Page 3

 

In addition to the foregoing, I am requesting this adjournment because I am scheduled to
appear before the Honorable Wayne Saitta for a lengthy dispositive Motion Hearing on February
13, 2020 in Brooklyn, New York. That case is docketed as Omni Build, Inc. v. Dimver &
Associates, Inc. and Reliable General Agency, Inc., Kings County Supreme Court, Index
Number: 507368/2016.

The undersigned is scheduled for trials as follows:

1.

February 3-6, 2020 & February 10-11, 2020

Arbitration: TCL Acquisition Holdings, LLC v, JAACA, LLC, et al,
Case No. 01-17-0007-5625
At Blank Rome, LLP, 130 N. 18" Street, Phila., PA 19103

February 25-28, 2020

Jury Trial: Cornell Ardmore, LP y. Lorna Isen, No, 2015-11943
Montgomery County Courthouse, Courtroom #2
Swede & Airy Streets , Norristown, PA 19404

March 2-6, 2020

Jury Trial: Boyle, et al. v. TJH Automotive et al., No. CAM-!-001437-18
Camden County Superior Court, Courtroom 53
101 S. 5" Street, Camden, NJ 08103

Iam also scheduled for medical procedures on February 18 and 24 and March 10, 2020.

We thank Your Honor with respect to this request.

SO ORDERED.

Dated: January 27, 2020 ‘
New York, New York United States District Judge

Respectfully,

_G2- Ae

ALAN L, FRANK

GRANTED. The initial pretrial conference
scheduled for February 13, 2020 is
ADJOURNED to March 16, 2020, at 10:40
a.m. By March 9, 2020, the parties shall
submit their joint letter and proposed case
management plan.

O7-

ANALISA TORRES

 
